Laweence, Judge:
The proper value for dutiable purposes of certain household utensils is before the court for determination.
The parties hereto have entered into a stipulation of fact which reads as follows—
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the appeals for reappraisement listed in Schedule “A” hereto annexed and made a part hereof, are limited to the items marked “A” and initialed RM (Examiner’s Initials) by Examiner R. Muir (Examiner’s Name) and are abandoned in all other respects.
IT IS FURTHER STIPULATED AND AGREED that as so limited the merchandise and the issues are the same in all material respects as the merchandise and issues involved in Indussa Corp. v. United States, C.A.D. 736 and that the record in said case may be incorporated herein.
*576IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation of the instant merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade were the appraised unit values less 40% plus 10% sales tax plus packing as invoiced.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930 (19 U.S.C. § 1402(c)), as amended by the Customs Administrative Act of 1938, is the proper basis for determining the value of the household utensils in issue, and that said value is the appraised unit values, less 40 per centum, plus 10 per centum sales tax, plus packing, as invoiced. As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.